UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 10-7420


TRON MANUEL LITTLEJOHN,

                Petitioner - Appellant,

          v.

CECILIA R. REYNOLDS, Warden,

                Respondent - Appellee.



Appeal from the United States District Court for the District of
South Carolina, at Aiken.     Terry L. Wooten, District Judge.
(1:09-cv-01718-TLW)


Submitted:   April 26, 2011                   Decided:   May 23, 2011


Before NIEMEYER and AGEE, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Tron Manuel Littlejohn, Appellant Pro Se. Donald John Zelenka,
Deputy Assistant Attorney General, Samuel Creighton Waters,
Assistant Attorney General, Columbia, South Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Tron    Manuel      Littlejohn         appeals    the   district      court’s

order accepting the recommendation of the magistrate judge and

denying relief on his 28 U.S.C. § 2254 (2006) petition. ∗                                   On

appeal,    we       confine    our   review          to   the   issues     raised    in     the

informal brief.          See 4th Cir. R. 34(b).                   Because Littlejohn’s

informal brief does not challenge the bases for the district

court’s dismissal of twenty-one of his claims, Littlejohn has

forfeited      appellate       review      of    those     claims.         With    regard    to

Littlejohn’s claim that counsel rendered ineffective assistance

by failing to object to an in-court identification (the only

claim properly before the court), Littlejohn fails to show any

error in the district court’s denial of relief.                            Accordingly, we

affirm that claim for the reasons stated by the district court.

Littlejohn v. Reynolds, No. 1:09-cv-01718-TLW (D.S.C. Sept. 16,

2010).         We     deny    Littlejohn’s            motion    for    a    transcript       at

government expense and dispense with oral argument because the

facts    and    legal    contentions            are    adequately      presented     in     the

materials       before       the   court    and       argument    would      not    aid     the

decisional process.

                                                                                    AFFIRMED


     ∗
       We note that the district court granted certificate of
appealability pursuant to 28 U.S.C. § 2253(c)(1) (2006).



                                                 2